              Case 1:21-cv-00038-MKV Document 52 Filed 02/12/21 Page 1 of 2



                                                      USDC SDNY
                                                                                               KANE KESSLER, P.C.
                                                      DOCUMENT                                 600 THIRD AVENUE
                                                      ELECTRONICALLY FILED                     NEW YORK, NEW YORK 10016
                                                                                               TEL 212.541.6222
                                                      DOC #:                                   FAX 212.245.3009
                                                      
                                                      DATE  
                                                           FILED:                   WWW.KANEKESSLER.COM



                                                                                               WRITER’S DIRECT NUMBER
                                                                                               212-519-5147

                                                                                               WRITER’S EMAIL
                                                                                               arosenberg@kanekessler.com


January 29, 2021              7KH&RXUW*5$176'HIHQGDQWV UHTXHVWWRVHDO  ([KLELWV$&,/DQG
                              6DWWDFKHGWRWKH'HFODUDWLRQRI0DUF7KDODFNHUGDWHG-DQXDU\  
Via Email and ECF             ([KLELWV $ ' DQG * DWWDFKHG WR WKH 'HFODUDWLRQ RI 0DUN 7KHHWJH GDWHG
Hon. Mary Kay Vyskocil        -DQXDU\DQG  ([KLELWV$DQG%DWWDFKHGWRWKH'HFODUDWLRQRI
United States District Court  *UHJRU\3HWHU5LFKWHUGDWHG-DQXDU\
                                             5LFKWHUGDWHG-DQXDU\
Southern District of New York 6225'(5('
500 Pearl Street, Room 2230                             
New York, New York 10007

Re:        Hodnett et al. v. Medalist Partners Opp. Fund II-A, et al, No. 1:21-cv-00038 (MKV)

Dear Judge Vyskocil:

        We represent the defendants Marc Thalacker, Mark Theetge, Mary L. Graybeal and Krah
USA, LLC (collectively, the “Krah Defendants”) in the above-referenced matter.1 We write,
along with Defendants Medalist Partners Opportunity Master Fund II-A, L.P., Medalist Partners,
L.P., and Gregory Peter Richter (“Medalist Defendants,” and collectively with the Krah
Defendants, the “Defendants”), pursuant to Rule 9 of your Honor’s Individual Practices to
request the filing of certain documents under seal in connection with the Defendants’ opposition
to Plaintiffs’ motion for a preliminary injunction (ECF No. 19). The documents at issue (the
“Documents”) include business plans, LLC operating agreements and loan agreements that
contain highly sensitive and confidential business information and trade secrets which would
give a competitive advantage to the Defendants’ competitors.2

       The Documents to be filed under seal are (i) Exhibits A, C, I, L and S attached to the
Declaration of Marc Thalacker, dated January 29, 2021, (ii) Exhibits A, D and G attached to the
Declaration of Mark Theetge, dated January 29, 2021, and (iii) Exhibits A and B attached to the
Declaration of Gregory Peter Richter, dated January 29, 2021, copies of which are attached to the
accompanying Declaration of Arthur M. Rosenberg, dated January 29, 2021.

        Courts in this Circuit engage in a three-step inquiry to determine whether the presumptive
right to public access attaches to a particular document. Lugosch III v. Pyramid Co. of

1
 Theetge and Graybeal are members, along with Medalist Partners Opportunity Master Fund II-B, L.P., of Krah
USA, LLC.
2
    Plaintiffs’ counsel has not taken a position on the instant application.
          Case 1:21-cv-00038-MKV Document 52 Filed 02/12/21 Page 2 of 2




January 29, 2021
Page 2

Onondaga, 435 F.3d 110, 119–20 (2d Cir. 2006). First, a court determines whether the document
is a “judicial document,” meaning that “the item filed must be relevant to the performance of the
judicial function and useful in the judicial process.” Id. at 119 (quotation and citation omitted).
Second, the court must “determine the weight of [the] presumption [of access].” Id. Third, “after
determining the weight of the presumption of access, the court must balance competing
considerations against it,” such as “the privacy interests of those resisting disclosure.” Id. at 120.

         Consideration of these three factors weigh in favor of sealing. First, the exhibits are being
filed in connection with opposition to Plaintiffs’ motion for a preliminary injunction and are
therefore judicial documents because the Defendants intend for the Court to take them into
account when deciding the motion. See Utica Mut. Ins. Co. v. INA Reinsurance Co., No. 6:12-
CV-194, 2012 WL 13028279, at *4 (N.D.N.Y. June 12, 2012) (finding that documents filed in
connection with a motion for a preliminary injunction are judicial documents).

        Although there is a “strong presumption that [judicial documents] should remain
accessible to the public,” countervailing factors outweigh the presumption of public access.
Ramirez v. Temin & Co., Inc., No. 20 CIV. 6258 (ER), 2020 WL 6781222, at *4 (S.D.N.Y. Nov.
18, 2020). The Documents at issue include the Defendants’ confidential business plans,
operating agreements, loan agreements and proprietary information the public disclosure of
which would provide Defendants’ competitors with a significant competitive advantage. See id.
at *6 (holding that business information that a firm maintained as confidential and which, if
exposed, could injure the firm, should be sealed). See also Hesse v. SunGard Sys. Int'l, No. 12
CIV. 1990, 2013 WL 174403, at *2 (S.D.N.Y. Jan. 14, 2013) (“Courts have limited public access
to sensitive business information by sealing portions of the record, finding that safeguarding
trade secrets can overcome the presumption of access.”) (citation omitted); Awestruck Mktg.
Grp., LLC v. Black Ops Prods., LLC, No. 16-CV-3639 (RJS), 2016 WL 8814349, at *2
(S.D.N.Y. June 20, 2016) (granting permission to seal client list which “contains sensitive and
proprietary information that is not generally publicly available and that, if revealed, could cause
significant competitive harm to Plaintiff.”) (citation omitted).

        In addition, the public’s interest in this case is minimal. The Defendants are non-public
figures and entities whose dispute with Plaintiffs are unlikely to receive any public attention.

        For the aforementioned reasons, the Defendants respectfully request that the Court grant
their request to file the Documents under seal.

                                                       Respectfully yours,

                                                       /s/ Arthur M. Rosenberg

                                                       Arthur M. Rosenberg

cc:    All counsel of record-via ECF
